Case 18-31174      Doc 34     Filed 09/10/19 Entered 09/10/19 17:56:28           Desc Main
                                Document     Page 1 of 4


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Moshay Barnes                         )
                                              )   Case No: 18 B 31174
                                              )   Judge:   Goldgar
                                              )   Chapter 13
         Debtor                               )

                                 NOTICE OF MOTION

 Served upon the following parties electronically:
 Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn, St., Room
 873, Chicago, IL 60604
 Trustee: Marilyn O. Marshall, 224 S Michigan, Ste. 800, Chicago, IL 60604
 and served upon the following parties via U.S. Mail:
 Debtor: Moshay Barnes, 2210 W. Granville, Apt#1W, Chicago, IL 60659
 See Attached Service List

        PLEASE TAKE NOTICE that on October 1, 2019 at 9:30 a.m.,

 or as soon thereafter as I may be heard, I shall appear before the Honorable Judge

 Goldgar, or any other Bankruptcy Judge presiding in his place in Courtroom 642 of the

 Dirksen Federal Building, 219 S. Dearborn St., Chicago, Illinois, on the attached Motion

 to Modify Plan, and shall request that the attached Order be entered, at which time you

 may appear if so desired.

                                  PROOF OF SERVICE

        I, The undersigned, an attorney, hereby certify that a copy of this notice was
 served electronically or mailed to the above persons, at her respective addresses, postage
 prepaid, by depositing in the U.S. Mail at 211 W. Wacker Dr., Chicago, IL 60606, before
 6:00 p.m. on or before September 10, 2019.


 ______/s/ Angelica Harb______
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
                  Case
Label Matrix for local     18-31174
                       noticing           Doc 34 NAVIENT
                                                   FiledSOLUTIONS,LLC
                                                           09/10/19 ON BEHALF
                                                                       Entered    09/10/19
                                                                              OF DEPT OF E 17:56:28      Desc
                                                                                              U.S. Bankruptcy     Main
                                                                                                               Court
0752-1                                                Document
                                                 PO BOX 9635          Page    2  of 4         Eastern Division
Case 18-31174                                     WILKES BARRE, PA 18773-9635                   219 S Dearborn
Northern District of Illinois                                                                   7th Floor
Eastern Division                                                                                Chicago, IL 60604-1702
Tue Sep 10 17:39:04 CDT 2019
AT&T Mobility II LLC                              Aaron’s Sales & Lease                         Cbe Group
%AT&T SERVICES INC.                               Attn: Bankruptcy                              Attn: Bankruptcy
KAREN A. CAVAGNARO PARALEGAL                      Po Box 100039                                 1309 Technology Parkway
ONE AT&T WAY, SUITE 3A104                         Kennesaw, GA 30156-9239                       Cedar Falls, IA 50613-6976
BEDMINSTER, NJ. 07921-2693

Chicago Patrolmen’s Federal Credit Unio           City of Chicago Department of Finance         City of Chicago Parking
Trunkett & Trunkett, P.C.                         c/o Arnold Scott Harris, P.C.                 Dept of Revenue
20 N Wacker Suite 1434                            111 W. Jackson Blvd Ste. 600                  PO Box 88292
Chicago, IL 60606-2906                            Chicago, IL 60604-3517                        Chicago, IL 60680-1292


Commonwealth Edison Company                       Dept of Ed / Navient                          First Premier Bank
Bankruptcy Department                             Attn: Claims Dept                             Attn: Bankruptcy
1919 Swift Drive                                  Po Box 9635                                   Po Box 5524
Oakbrook Terrace, IL 60523-1502                   Wilkes Barr, PA 18773-9635                    Sioux Falls, SD 57117-5524


Forest Park Loan Company                          Hertz                                         LJ Ross Associates
DBA The Money Company                             POB 121154                                    4 Universal Way
7204 Madison Street                               Dallas, TX 75312-1154                         Po Box 6099
Forest Park, IL 60130-3108                                                                      Jackson, MI 49204-6099


Med Business Bureau                               Midland Funding, LLC                          Navient Solutions, LLC on behalf of
1460 Renaissance Dr #400                          Midland Credit Management, Inc. as agent      Department of Education Loan Services
Park Ridge, IL 60068-1349                         for Midland Funding, LLC                      PO BOX 9635
                                                  PO BOX 2011                                   Wilkes-Barre, PA 18773-9635
                                                  Warren, MI 48090-2011

People’s Gas                                      Premier Bankcard, Llc                         The Habitat Company
401 S State St                                    Jefferson Capital Systems LLC Assignee        350 W Hubbard ste Suite 500
Chicago, IL 60605-1229                            Po Box 7999                                   Chicago, IL 60654-5739
                                                  Saint Cloud Mn 56302-7999


The Illinois Tollway                              WAKEFIELD & ASSOCIATES                        Angelica Harb
PO Box 5544                                       830 E PLATTE AVE UNIT A PO BOX 58             Law Office of Jason Blust, LLC
Chicago, IL 60680-5491                            FORT MORGAN, CO 80701-0058                    211 W. Wacker Dr., Ste. 300
                                                                                                Chicago, IL 60606-1390


Jason Blust                                       Marilyn O Marshall                            Moshay D Barnes
Law Office of Jason Blust, LLC                    224 South Michigan Ste 800                    2210 W. Granville
211 W. Wacker Drive                               Chicago, IL 60604-2503                        Unit 1W
Ste. 300                                                                                        Chicago, IL 60659-2924
Chicago, IL 60606-1390

Patrick S Layng                                   End of Label Matrix
Office of the U.S. Trustee, Region 11             Mailable recipients     27
219 S Dearborn St                                 Bypassed recipients      0
Room 873                                          Total                   27
Chicago, IL 60604-2027
Case 18-31174        Doc 34   Filed 09/10/19 Entered 09/10/19 17:56:28           Desc Main
                                Document     Page 3 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


 IN RE: Moshay Barnes                         )
                                              )    Case No: 18 B 31174
                                              )    Judge:   Goldgar
                                              )    Chapter 13
            Debtor                            )


                              MOTION TO MODIFY PLAN

         Now comes Moshay Barnes (hereinafter referred to as “Debtor”), by and through
 her attorneys, and moves this Honorable Court for entry of an Order Modifying Plan,
 pursuant to section 1329 of the bankruptcy code, and in support thereof, respectfully
 represents as follows:


        1.       On November 5, 2018, the Debtor filed a petition for relief under Chapter

 13 of the Bankruptcy Code.

        2.       This Honorable Court confirmed the Debtor’s Chapter 13 plan on January

 22, 2019. The confirmed plan called for payments of $150.00 per month for 36 months

 paying unsecured creditors 10% on their claims.

        3.       The Debtor fell behind on plan payments because she left her job in June

 2019 for maternity leave. The Debtor was previously working for a temp agency where

 she held only a temporary position. Due to the maternity leave, her previous employer

 decided not to hire her for a permanent position when she was ready to return to work in

 August 2019. As a result, the debtor was unable to keep up with her plan payments, her

 new child care expenses, and her regular household expenses. The Debtor has now

 secured employment with Vivid Seats for a full-time permanent position. (Please see

 attached I&J schedules). She can continue to make plan payments to the Trustee going

 forward.
Case 18-31174       Doc 34     Filed 09/10/19 Entered 09/10/19 17:56:28              Desc Main
                                 Document     Page 4 of 4


         4.      Debtor requests the current default is deferred to the end of her Chapter 13

 plan.

         5.      If the Debtor’s default is deferred, the unsecured creditors will still receive

 10% on their claims, and the plan will complete within 60 months.


        WHEREFORE, Debtor prays that this Honorable Court enter an Order for the
 following relief:

              1. Deferring her current plan payment default; and
              2. For such other relief as this Court deems proper under the circumstances.




 Respectfully submitted,

 _____/s/ Angelica Harb
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
